Citation Nr: 0110767	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  97-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision dated August 14, 1963, which denied entitlement to a 
total rating for compensation purposes based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel






INTRODUCTION

The veteran served on active duty from October 1940 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

This case was previously before the Board in June 1999.  At 
that time the Board denied several issues and remanded 
several issues to the RO, to include whether there was clear 
and unmistakable error in a rating decision dated August 14, 
1963, which denied entitlement to a total rating for 
compensation purposes based on individual unemployability.  
The appellant appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).

In the June 1999 decision the Board remanded claims of CUE in 
a February 1959 rating decision, entitlement to an effective 
date earlier than October 1993 for a 10 percent rating for 
shell fragment wound to the occipital region, entitlement to 
an effective date earlier than October 1993 for the grant of 
TDIU, entitlement to increased ratings for right shoulder 
scar, right occipital cervical nerve, shell fragment wound to 
the occipital region; and special monthly compensation based 
on the need for regular aid and attendance or on housebound 
status.  In September 2000, the Board asked that all 
materials regarding this veteran's claims be forwarded to it, 
but was told by the RO that no additional materials were 
available.  Accordingly, it does not appear any additional 
action has been taken by the RO with regard to those remanded 
matters, and they are referred to the RO for action in 
accordance with the Board's June 1999, remand decision.


REMAND

Pursuant to a June 14, 2000 order, the Court vacated that 
part of the Board's June 14, 1999 decision that failed to 
address a claim of clear and unmistakable error (CUE) in an 
August 14, 1963, rating decision.  The Court found that this 
issue had not been properly remanded by the Board and the 
Court returned this issue to the Board for adjudication.  The 
Court in passing indicated that there appeared to be no 
evidence supporting employability at the time of the August 
1963 decision and further that there was no apparent reason 
to Remand this issue to the RO.

Of record is December 1962 medical report completed by a VA 
physician in conjunction with the veteran's disability 
retirement under the Civil Service Retirement Act.  At that 
time the veteran reported severe constant headaches since a 
shrapnel wound during service.  His headaches had increased 
in severity and he was unable to work.  The examination 
showed a "Y' shaped scar in the right occipital region of 
the scalp which extended to the neck.  There was marked 
hyperesthesia on the right side of the neck, distribution of 
the greater occipital nerve, C-2, right.  He was unable to 
stand the slightest touch in this area.  There was pain on 
hyperextension, flexion and lateral motion of the head.  The 
veteran stated that any excitement, noise, or tension caused 
such marked headaches that he frequently had to lie down.  
There was no vomiting or nausea.  He reported vertigo on 
standing up.

The diagnoses were encephalopathy, post-traumatic; scars, 
scalp and neck; and cephalalgia, severe. The examiner 
concluded the veteran had had a total disability since 
November 1962 that the total disability was expected to last 
for more than one year.

Received in January 1963 was a Net Income and Employment 
Statement on which the veteran reported he was employed in 
food service by a VA hospital, and that he had received a 
disability retirement in January 1963.  He indicated he was a 
high school graduate.  His disability was reported as 
headaches, residuals of a head injury.  An April 1963 letter 
from a VA hospital is to the effect that the veteran received 
a disability retirement effective January 1963.

VA neurological and orthopedic examinations were conducted in 
June 1963.  The diagnoses were no evidence of disease or 
injury to the central nervous system or peripheral nerves, 
injury to the second cervical nerve, occipital nerve, right, 
manifested by symptomatic scars, healed, scar, right 
shoulder, with injury to Muscle Group I, and compound 
fracture of the skull, right side, with no bone defect found.
A VA psychiatric examination also conducted in June 1963.  
The diagnosis was that no psychiatric entities were found.

In the August 14, 1963, rating decision the RO denied the 
veteran's claim for TDIU.  His service-connected disabilities 
were characterized as post-traumatic syndrome, the residuals 
of shell fragment wound with skull fracture, rated 50 percent 
disabling from April 22, 1959, under Diagnostic Codes 8045-
9304; injury to the second cervical nerve, right, rated 20 
percent disabling effective from June 6, 1963, under 
Diagnostic Codes 8599-8510; and scar, right shoulder with 
injury to Muscle Group I, rated 10 percent disabling from 
April 22, 1959, under Diagnostic Code 5301.  The combined 
disability rating was 60 percent.  The veteran was advised of 
that decision, and did not appeal it.

When the veteran filed his claim for TDIU in January 1963, 
the regulations provided that TDIU may have been assigned if 
it was found that service-connected disability was of 
sufficient severity to produce unemployability without regard 
to advancing age.  38 C.F.R. §§ 3.340, 3.341 (1963).  A total 
disability rating for compensation was assignable where the 
schedular rating was less than total, when (1) the disabled 
person was unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disability 
and (2) there was one disability ratable at 60 percent or 
more or, if more than one disability, at least one disability 
ratable at 40 percent or more and a combined disability 
rating of 70 percent.  VA's 1945 Rating Schedule, paragraph 
16.

In this regard, at the time of the August 1963 rating 
decision, the rating in effect for the service connected 
disabilities did not satisfy the schedular criteria for a 
total disability rating.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

It was established in Floyd v. Brown, 9 Vet.App. 88, 94-96 
(1996), that the Board cannot consider an extra-schedular 
rating in the first instance; rather, the Court held that 
"the proper procedure for extra-schedular consideration of a 
claim under 38 C.F.R. § 3.321(b)(1) requires consideration in 
the first instance by the Under Secretary for Benefits 
(formerly the Chief Benefits Director) or the Director of the 
Compensation and Pension Service." Id. at 95.  

However, the Court in Floyd did not limit the Boards duty to 
consider whether an extra-schedular rating should be 
addressed by the appropriate official.  As the Court stated, 
"[T]he Board is in fact obligated to consider the 
applicability of the extra-schedular rating regulation, but 
must then refer the matter for decision in the first instance 
by the appropriate VA officials."

It is unclear from the August 13, 1963 rating decision as to 
whether an extra-schedular evaluation was considered by the 
RO.  The Court has indicated that at the time of the August 
1963 decision there was no evidence supporting employability.  
As such consideration should be given as to whether there was 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
criteria. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  It is requested that the RO in the 
first instant make a determination as to 
whether this case presents such an 
exceptional or unusual disability picture 
as to warrant consideration under 38 
C.F.R. § 3.321(b)(1) and, thereafter, take 
any appropriate action.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





